DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 9, the prior art fails to teach in combination with the rest of the limitations in the claim:  “The method of claim 1, wherein the cation exchange capacity for the rock sample is determined using the following equation: 
    PNG
    media_image1.png
    42
    203
    media_image1.png
    Greyscale
where €’, represents the dielectric permittivity measurement on the rock sample, SRH represents a slope for a linear relationship between the cation exchange capacity and the dielectric permittivity measurement as a function of relative humidity, and CRH represents a y-intercept constant for the linear relationship between the cation exchange capacity and the dielectric permittivity measurement as the function of relative humidity.”




“the method of claim 1, wherein the cation exchange capacity for the rock sample is determined using the following equation: 
    PNG
    media_image2.png
    41
    233
    media_image2.png
    Greyscale

where €’, represents the dielectric permittivity measurement on the rock sample, SRH represents a slope for a linear relationship between the cation exchange capacity and the dielectric permittivity measurement as a function of relative humidity, CRH represents a y-intercept constant for the linear relationship between the cation exchange capacity and the dielectric permittivity measurement as the function of relative humidity, and C represents a correction factor applied to the cation exchange capacity.”

Claims 10, 11 and 12 are objected to due to its dependency on claim 9; claim 13 is objected to due to its dependency on claim 12. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6; 8, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seleznev et al. (U.S. Publication No. 2018/0120468 A1).


With respect to claim 1, Seleznev et al. discloses a method of determining a cation exchange capacity of a rock sample (para 0009, lines 1-8), the method comprising:
(a) equilibrating the rock sample to a relative humidity (para 0092, lines 1-16; water saturation);
(b) performing a dielectric permittivity measurement on the rock sample at the relative
Humidity (para 0102, lines 1-29; water saturation); and (c) determining a cation exchange capacity of the rock sample based on the dielectric permittivity measurement (para 0009, lines 1-8).

With respect to claim 2, Seleznev et al. discloses the method of claim 1, further comprising breaking up the rock sample prior to performing the dielectric permittivity measurement on the rock sample (para 0036, lines 1-7), passing the rock sample through a mesh sieve prior to performing the dielectric permittivity measurement on the rock sample, or any combination thereof (para 0102, lines 1-29).

With respect to claim 3, Seleznev et al. discloses the method of claim 1, further comprises dehydrating the rock sample prior to equilibrating the rock sample to the relative humidity (para 0092, lines 1-16).

With respect to claim 4, Seleznev et al. discloses the method of claim 1, wherein the rock sample is equilibrated to the relative humidity of between about 8% and about 75% (para 0077, lines 1-5).

With respect to claim 5, Seleznev et al. discloses the method of claim 1, wherein the dielectric permittivity measurement on the rock sample is performed at a frequency between about 80 megahertz and about 600 megahertz (para 0077, lines 1-5).

With respect to claim 6, Seleznev et al. discloses the method of claim 1, wherein the rock sample comprises a drill cutting, a core sample, a soil sample, an outcrop sample, a mudcake sample, or any combination thereof (para 0097, lines 1-8).


With respect to claim 8, Seleznev et al. discloses the method of claim 1, further comprising maintaining the rock sample at a constant temperature while performing the dielectric permittivity measurement (para 0080, lines 1-9). 


With respect to claim 14, Seleznev et al. discloses the method of claim 1, wherein a correction factor is applied to the cation exchange capacity calculated for the rock sample (para 0057, lines 1-6).


With respect to claim 16, Seleznev et al. discloses the method of claim 1, further comprising determining a value associated with water saturation for the rock sample (para 0102, lines 1-29; water saturation).

(para 0102, lines 1-29; water saturation).

With respect to claim 18, Selezneve et al. discloses the method of claim 1, further comprising determining a second cation exchange capacity for a second rock sample, wherein the second rock sample is from a same reservoir as the rock sample (para 0009, lines 1-8).

With respect to claim 19, Selezneve et al. discloses the method of claim 1, further comprising determining a second cation exchange capacity for a second rock sample at a point in time later than when the cation exchange capacity for the rock sample was determined (para 0009, lines 1-8).

With respect to claim 20, Selezneve et al. discloses a method of determining a cation exchange capacity of a rock sample (para 0009, lines 1-8), the method comprising:
(a) receiving a dielectric permittivity measurement on the rock sample (para 0092, lines 1-16; water saturation); and
(b) determining a cation exchange capacity for the rock sample based on the dielectric permittivity measurement of the rock sample and a relationship between cation exchange capacity (para 0009, lines 1-8) and dielectric permittivity measurements for mineral mixtures corresponding to a range of cation exchange capacity values (para 0102, lines 1-29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seleznev et al. (U.S. Publication No. 2018/0120468 A1) in view of Freed et al. (U.S. Publication No. 2016/0097876 A1).


With respect to claim 7, Seleznev et al. discloses the method of claim 1.
Seleznev et al. does not disclose further comprising determining a smectite content of a dioctahedral clay group in the rock sample based on the determined cation exchange capacity.
   Freed et al. discloses further comprising determining a smectite content of a dioctahedral clay group in the rock sample based on the determined cation exchange capacity (para 0094, lines 1-5).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seleznev et al. to include further comprising determining a smectite content of a dioctahedral clay group in the rock sample based on the determined cation exchange capacity as taught by Freed et al. to predictably be able to give the CEC per grain which can be used in clay typing.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866